 In the Matter of AMERICAN HAIR AND FELT COMPANYandTEXTILEWORKERS UNION OF AMERICA, LOCAL 99, AFFILIATED WITII THECONGRESS OF INDUSTRIAL ORGANIZATIONSCaseNo. C-1142-Decided January 8, 1940Felt Manufacturing Industry-Interference, Restraint, and Coercion:question-ing of employees by plant manager of respondent regarding their union affilia-tion ;raisingwages of employees individually to head off organization ;disparaging union leaders ; attempting to induceunionpresident to foregounionactivity-Discrimination:denial of reinstatement following unfair laborpractice strike ; retention of strikebreakers ; discriminatory reductions in pay :charges of,dismissed-Reinstatement Ordered:displacement of employees hiredafter commencement of strike ; preferential list, to be followed in further rein-statement-BackPay:to striking employees, from date of refusal to reinstateto date of offer of reinstatement; in case of one striker, reinstated, from date ofrefusal to reinstate until reinstatement-UnitAppropriate for Collective Bar-gaining:production and maintenance employees, excluding engineers, mechanics,watchmen, office, clerical and supervisory ; notcontested-Representatives:proof of choice : applicationcards-Collective Bargaining:refusal to recognizerepresentative as exclusive bargaining agency; refusal to enter mutually bind-ing agreement; absence of bona fide intent to reach agreement; breaking offnegotiations during strike and reopening plant with strikebreakers ; remedialorder : enter into a signed agreement, if understanding is reached.Mr. Frank A. Mouritser,for the Board.Mr. Elmer H. HowlettandMr. Towson T. MacLaren,of LosAngeles, Calif., for the respondent.Mr. Carey McWilliams,of Los Angeles, Calif., andMr. AlfredUdoff,of New York City, for the Union.Mr. Stanley D. Metzger,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Textile WorkersOrganizing Committee, Local 99, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the Regional Di-rector for the Twenty-first Region (Los Angeles, California), issuedits complaint dated October 28, 1938, against American Hair and Felt19 N. L.R. B., No. 25.202 AMERICAN HAIR AND FELT COMPANY203Company, Los Angeles, California, here called the respondent, alleg-ing that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8(1), (3), and (5) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of the com-plaint and notice of hearing thereon were duly served on therespondent and the Union..The complaint alleged in substance that on or about October 25,1937, and at all times thereafter, the Union represented a majority ofthe respondent's employees in an appropriate unit; that the respond-ent had on or about October 25, 1937, and thereafter, refused to bar-gain collectively with the Union ; that the respondent had sought todiscourage membership in the Union by questioning its employeesabout union affiliation and by making derogatory statements about theUnion and its leaders; that the respondent had discriminatorily re-duced the pay of Richard B. Gatewood, Louise Geiger, Charles Geiger,H. W. Anderson, and Pernilla Yri because they joined or assisted theUnion; that as a result of the foregoing, the Union, on or about July11, 1938, instituted a strike against the respondent; that during thestrike the respondent continued to refuse to bargain collectively withthe Union; that on termination of the strike the respondent refusedto reinstate 20 union members because of their union activity ; and thatby these and other acts the respondent had interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedthem by the Act.Pursuant to notice, a hearing was held in Los Angeles, California,on November 7, 8, 9, 14, and 15, 1938, before Thomas H. Kennedy,the Trial Examiner duly designated by the Board.The Board, therespondent, and the Union were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties..During the course of the hearing theTrial Examiner made various rulings on motions and on objectionsto the admission of evidence.He reserved ruling on the admissibilityof union application cards. In his Intermediate Report he admittedthem to.evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.On January 23, 1.939, the Trial Examiner filed his IntermediateReport in which he found that the respondent had engaged inunfair labor practices substantially as alleged in the complaint.Herecommended that the respondent cease and desist from engaging insuch unfair labor practices and that it should, upon request, bargaincollectively with the Union, offer reinstatement with back pay to thestrikers who had been denied reinstatement, and make whole Richard 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDGatewood, Charles Geiger, Louise Geiger, H. W. Anderson, and Per-nillaYri for loss of pay suffered by reason of a discriminatoryreduction in their pay.On February 20, 1939, the respondent filedexceptions to the Intermediate Report.Oral argument before theBoard was waived by all parties.We have considered the exceptionsof the respondent, and except as followed herein, find them to bewithout merit.The Union filed a motion, dated July 17, 1939, supported byaffidavit, requesting that thereafter in these proceedings it should bedesignated as "Textile Workers Union of America, Local 99" insteadof as "TextileWorkers Organizing Committee, Local 99." Themotion was pursuant to formal action at a convention of the TextileWorkers Organizing Committee on or about May 15, 1939. OnOctober 16, 1939, the Board notified the parties that, unless sufficientcause to the contrary appeared by October 27, 1939, it would grantthe motion.Cause not having been shown, on October 30, 1939, theBoard granted the motion.Upon the entire record in the case, the Board makes the following :FINDINGS or FACT1.TI-IF:BUSINI?SS OF THE RESPONDENTAmerican Hair and Felt Company, a Delaware corporation, hasits principal office in Chicago, Illinois, and maintains manufacturingestablishments and sales offices in many cities throughout the country.Its factory involved in this proceeding, located at Los Angeles, Cali-fornia, processes animal hair and jute fiber and manufactures carpetcushion and insulating felt.About 60 per cent of all hair receivedby the Los Angeles plant is procured from sources outside the Stateof California.About 20 per cent of all shipments made by theLos Angeles plant are to destinations outside the State of California.In 1937 over 5,000,000 pounds of hair were used in production, over2,000,00 pounds of which was imported from foreign countries. Inits answer, the respondent admits that it is engaged in interstatecommerce.About 30 production workers are regularly employed at the LosAngeles plant.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America, Local 99, affiliated with theCongress of Industrial Organizations, is a labor organization admit-ting to membership all production and maintenance employees ofrespondent at its Los Angeles plant, with the exception of engineers,Incchanics,watchmen, office, clerical, and supervisory employees.From January 1938 until May 1939, it was known as Textile Workers AMERICAN HAIR AND FELT COMPANY205Organizing Committee, Local 99.Prior thereto and at the time ofits formation during the summer of 1937, the Union was known as"WarehouseUnion, Local 38-134, International Longshoremen'sAssociation."During the summer of 1937 International Longshore-men's Association in the Los Angeles area transferred its affiliationfrom the American Federation of Labor to the Committee for Indus-trialOrganization,' and became known as International Longshore-men's and Warehousemen's Union.The I. L. W. U. then began organi-zation of textile workers in the Los Angeles vicinity in a union called"Textile Lodge of the International Longshoremen's and Warehouse-men's Union, Local 1-26," which absorbed the respondent's employeeswho had signed applications in "Warehouse Union, Local 38-134, In-ternational Longshoremen's Association." This Textile Lodge was asemi-autonomous group, which, it was understood by the I. L. W. U.,would obtain a charter of its own when it reached sufficient strength.In January 1938 the Union obtained a charter as "Textile WorkersOrganizing Committee, Local 99," and continued to be known assuch until on or about May 15, 1939.Although the name of theUnion has changed several times, its identity has remained constantthroughout.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionIn July 1937 a number of employees at the Los Angeles plantbecame interested in joining a labor organization.Early in Augustseveral employees were instructed by Lyle Ehrhard, plant superin-tendent, to report to the office of Dwight E. Baum, the plant manager,for a meeting.Here the employees told Baum of their desire toorganize,whereupon Baum stated that they either could form acommittee of their own, without outside affiliation, or could jointhe A. F. L. or C. I. O. Baum offered them stenographic servicesand use of the respondent's premises for the purpose of holding anelection.As it result, an election was held in which the majorityof the employees voted to affiliate with the C. I. O.Thereafter, about August 1, 1937, leaflets were distributed outsidethe plant announcing a union meeting on August 14.The meetingsubsequently was attended by 15 or 20 employees who there joined theUnion.Shortly thereafter, Baum approached Richard B. Gatewood,a union member, and inquired why he had joined the Union.Gate-wood replied that he was not satisfied with his pay, and expected togetmore money by joining the Union.A few days later, Baumapproached each employee in the plant and asked him what heINow Congressof Industrial Organizations. 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDthought his services were worth.The following day he called theemployees into his office individually and there gave them wageincreases.Baum took occasion to remindJohn C.Bates, a unionmember, that the raise did not result from any action by the Union,but was given on Baum's own initiative.About August 16,Baum askedFred Francis, a union member, ifhe was going to join a union,and the latter replied that he believedin "sticking together" with the other employees.Baum then statedthat Francis"didn't have to belong to a union"to work in the plant.Baum had previously made the same observation to all of theemployees at a "Safety Meeting."Baum inquired'if Francis wantedthismade"any plainer,"but Francis did not reply.During thisperiod Baum interrogated other employees about their union affilia-tion.In December 1937 Baum approached William W. Johnke inthe plant and inquired if Jolinke had derived any benefits from theUnion.Baum stated at the time that the respondent had been get-ting along well "up to now" without a union and that there wouldhave been no union in the plant had it not been for"a couple offellows who were communistic."Baum admitted at the hearing thatthis last remark referred to Gatewood and Anderson, leaders in theUnion.During working hours on or about June 22, 1938, Baum approachedAnderson,the president of the Union.According to Anderson,Baum remarked that Anderson could not serve"two bosses"and of-fered to refrain from applying a proposed general wage cut toAnderson if the latter would"forget"the Union.Baum's versionof the conversation was that he offered to maintain Anderson's wagescale if he would get his production up.This offer Baum explainedon the ground that Anderson actually had,admitted that he had beenkeeping production down for 3 years.Ehrhard, the plant super-intendent,testified that he had never received any complaints aboutAnderson's work, thus casting great doubt on Baum's version of theconversation.Under the circumstances,we find Baum in factrequested Anderson to "forget"the Union.From the foregoing it is clear that during the period of time cov-ered by the activities recited, Baum's conduct was designed to inter-fere with the employees' exercise of the rights guaranteed them bythe Act.Baum's concern in offering the men stenographic services,and use of.the respondent's property,at the outset of their interestin self-organization provides the first indication of his desire to in-fluence the men.After his suggestion that the men might form anindependent union had gone unheeded,Baum set out to attack theUnion directly through the grant of individual wage increases, withthe remark that the Union had no part in getting them for the men. AMERICAN HAIR AND FELT COMPANY207Contemporaneously, and thereafter, he inquired as to the unionactivity of a number of employees, and disparaged the Union and itsleaders. ' His anti-union activity culminated in his attempt to induceAnderson to "forget" the Union by offering to maintain Anderson'swage scale in the face of a general wage cut.We find that by theforegoing acts and conduct the respondent has interfered with, re-strained, and coerced its employees in the exercise of their rightsguaranteed in Section 7 of the Act.B. The refusal to bargain collectively1.The appropriate unitThe complaint alleges, and the Union contends, that all produc-tion and maintenance employees at the Los Angeles plant, excludingengineers, mechanics, watchmen, office, clerical, and supervisory em-ployees constitute a unit appropriate for the purposes of collectivebargaining.The respondent does not contest the propriety of suchunit and the Union is the only labor organization involved.Ac-cordingly, we find that the production and maintenance employees ofthe respondent at its Los Angeles plant, excluding engineers, me-chanics,watchmen, office, clerical, and supervisory employees con-stitute a. unit appropriate for the purposes of collective bargaining,and that such a unit insures to employees of the respondent the fullbenefit of their right to collective bargaining and otherwise effectu-ates the policies of the Act.2.Representation by the Union of the majority in theappropriate unitOn October 25, 1937, the respondent employed approximately 31employees at its Los Angeles plant, while on July 11, 1938, there were27 employees.There was introduced in evidence a number of appli-cations for membership in the Union.No question as to the au-thenticity of the cards has been raised.On the basis of these cardsit appears that on October 25, 1937, the Union represented 27 of the31 employees in the unit, while, on July 11, 1938, it represented 23 ofthe 27 employees in the unit.At no time from October 25, 1937,until the hearing herein, did the respondent contest the Union's claimto represent a majority of the employees.We find that on October 25, 1937, and at all times thereafter,. theUnion was the duly designated representative of the majority of theemployees in the appropriate unit for the purposes of collective bar-gaining and that pursuant to Section 9 (a) of the Act it was theexclusive representative of the employees in such unit for the purposesof collective bargaining with respect to rates of pay, wages, hoursof employment, and other conditions of work. 208DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.The refusal to bargainThe Union first met with Baum on September 20, 1937, and pre-sented to him a draft contract providing for recognition of the Unionas the bargaining representative of its members.Baum questionedwhether the Union represented a majority of the employees.WhentheUnion offered to obtain certification by the Board, however,Baum said this would not be necessary.On his request, negotiationsthereupon were suspended while he visited Chicago for several weeks.While in Chicago, Baum received from the Union a notarized list ofitsmembers, who constituted a majority of the employees.At a, secondconference on October 21 Baum accepted this list as adequate proofof the Union's majority and never thereafter questioned the Union'sstatus as representative of a majority of the employees.Negotiations between the parties took place'a.t a series of meetingson October 21, 25, 28, and November 1, 1937.At the outset of thenegotiations, on October 21, the Union requested both a written con-tract and exclusive bargaining rights.Baum refused both requests.Baum asserts that he told the union representatives that the respond-ent "preferred not to sign a contract" and would prefer to embodyany agreement with the Union only in a policy statement to be postedin the plant.According to Gatewood,a union representative, Baummade a flat statement that the respondent would not sign any contractwith a union, and that the Union "might as well get that straight."Irrespective of the exact content of Baum's statement, it is clear thatit resulted in the temporary withdrawal of the Union's request fora contract, and after October 25 negotiations proceeded on the basisof a "statement of policy" covering matters agreed to by the parties,which statement was to be posted in the plant.After October 25 the Union submitted two proposed policy state-ments.The first provided for recognition of the Union by the re-spondent "as, the collective bargaining agency for its employees."This was discussed at a meeting on October 28, during which Baum byinterlineation changed the proposed statement so as to provide. forrecognition of the Union as bargaining agent for its members only.Baum claims that he' did this only after discussion with the Union,and that the Union was not actually seeking exclusive recognition.Gatewood's testimony, supported by the terms of theproposed state-ment of policy, was that the Union specifically requested union recog-nition as bargaining agent for all employees. In view of the circum-stances, we are convinced that Gatewood's testimony on this matteris reliable.Gatewood further testified, and we find, thatBaum re-fused to recognize the Union is exclusive bargaining agent for allthe employees.Thereafter, theUnion accepted "members only"recognition, as "satisfactory for the time being" and was accorded AMERICAN HAIR AND FELT COMPANY209such recognition in the policy statement finally agreed upon andposted in the plant on November 1, 1937.The statement of policy did not purport to be a contract but wasmerely a unilateral declaration by the respondent.It announced aseniority principle in lay-offs and a grievance committee of two em-ployee and two employer representatives.. It also provided that aweek's notice of any lay-off should be given the employees affected,and that a union bulletin board should be maintained in the plant.The policy statement contained no provision regarding wages. Baumorally promised, however, not to change the wages then being paid.The grievance committee thus set up met but twice, in December.1937 and January 1938, since the union representatives felt therespondent to be wanting in sincerity in the grievance negotiations.Despite his oral promise not to reduce wages, Baum, during Janu-ary,February, andMarch of 1938, reduced the wages of fiveindividual union members.The reductions were made without con-sultation with the Union.Again in April 1938 a notice was postedin the plant, stating that the Company was losing money and thatan adjustment of wages might be necessary if conditions failed toimprove.On June 23,Baumposted a statement in the plant announc-ing a 10-per cent wage cut effective June 27, 1938.Without anynotice being given pursuant to the policy statement, the plant thenwas shut down on June 25.In conjunction with the adoption of the wage cut, Baum approachedAnderson, the union president, about June 22 and remarked that thelatter could not "work for two bosses."Baum then offered to main-tain Anderson's wage rate without any reduction if Anderson would"forget" the Union.At about the same time Baum also inquiredof Johnke, a prominent union member, as to how many union mem-bers there were. Johnke informed him there were "quite a few."On July 8, 1938, during the shut-down, the Union held a meetingto consider action with respect to the wage cut and to discuss oncemore the possibility of obtaining a collective bargaining contract withthe respondent. , At the meeting dissatisfaction was expressed overtheUnion's past bargaining relations with the respondent since itwas felt that Baum had been "stalling" throughout the negotiations,as evidenced by the refusal to grant exclusive recognition to theUnion, and refusal to enter into a contract.A draft contract finallywas approved by the meeting for presentation to Baum, and it wasdecided that a strike should be called if Baum continued "stalling."In order to discuss the wage cut and negotiate a contract, Gatewooclthereafter arranged a conference between Baum and union repre-sentatives on the morning of July 11, the day the plant reopened.At the conference the union representatives initially requested asigned contract.Their proposed contractcontained provisions for a 210DECISIONS OF NATIONAL LABOR RELATIONS BOARD -closed shop, for an increase in wages over the scale existing priorto April 1, 1938, for continuance of the grievance procedure outlinedin the November 1, 1937, policy statement, for notice-of lay-offs, andfor a union bulletin board in the plant.Baum, however, statedthat he would not enter into such a contract because parts of itaffected "company policies," and necessitated his consulting the Chi-cago office.2He expressed opposition to the grievance procedure onthe ground that he wanted to handle grievances with the specific indi-viduals involved and not with the Union; refused to agree to givenotice of lay-offs because it would "disrupt business," and refused topermit a union bulletin board in the plant.All three of these con-cessions had been granted to the Union in the November 1, 1937,policy statement.According to Gatewood, Baum also announced adetermination never to recognize the Union as sole collective bargain-ing agency.Baum denied this.As noted above, he had in factrefused such recognition to the Union on October 25, 1937. In viewof the circumstances, we are convinced that Gatewood's testimony isentitled to credence and that on July 11 Baum again refused to grantthe Union recognition as exclusive representative of all the employees.At the close of the meeting Gatewood pointed out that the unionmembers had decided to strike unless Baum "was willing to definitelybargain and work out some solution."Although Baum replied thathe did not "give a damn" if they did strike, the union representativesdecided to hold another union meeting to consider the advisability ofstriking.During the noon hour this -meeting was held and the men againvoted to strike.The union representatives returned to Baum's officethat afternoon, informed him of the vote, and again stated that unlessBaum "was willing to bargain and arrive at some solution" the strikewould take place immediately.Baum thereupon asked the union lead-ers to do him a personal favor and continue working for another dayso that a particular order could be completed.When this was re-fused, Baum said that he would notify the Chicago office that theplant was closed due to the strike.That afternoon the strike actuallycommenced, and a picket line was established outside the plant.On the same evening Baum and Tannons, the respondent's officemanager, called on Johiike and Francis, union members, at theirhomes and urged them to return to work the next day. Baum askedeach man to give an "individual answer" and told Johnke that itwould be assumed that he did not want to work for the respondentGatewood testified that Baum claimed to lack authority to sign the contract.OnJuly 14, Baum presented a letter to union representatives from the Chicago office author-izing him to bargain and sign any contracts subject to approval of the respondent's boardof directors. AMERICAN HAIR AND FELT COMPANY211any longer if he failed to report to work.Both Johnke and Francisrefused Baum's offer.On July 14, 1938, union representatives again met with Baum.Thelatter pointed out that it had been previously claimed by' the menthat the respondent was not bargaining in good ,faith, and then pre-sented for consideration a contract dated July 12, 1938, which hadbeen drafted at the respondent's Chicago office.This contract, whilein terms granting the Union's request for exclusive representation ofthe employees and recognizing a seniority principle as a factor inlay-offs and rehiring, actually provided for individual settlement ofgrievances, and made no mention of the posting of -lay-off notices orof the maintenance of a union bulletin board in the plant. It alsocalled for Maintenance of the wage reduction given in June.Theunion representatives, although pointing out that, apart from recogni-tioii of the Union, the proposed contract was considerably less favor-able to the Union than the policy statement, agreed to present it to theunion members for consideration. In the discussion Bauln refused toenter into a closed-shop contract, but offered to make a small modifica-tion of the wage cut.3At a meeting on July 16, 1938, the union members discussed therespondent's proposed contract and decided that it was unacceptable.As a result, a committee was instructed to press once more, for accept-ance by Baum, the contract submitted by the Union on July 11.OnJuly 18, 1938, the committee met with Baum, who once more refusedto consent to the system of presenting grievances which the Union hadsuggested, and which had been outlined in the policy statement.Heagain refused to post lay-off notices, on the ground that they woulddisrupt business, rejected an offer by the Union to accept the wagescale prevailing prior to the cut, reiterated his July 14 proposal of apartial reduction in the wage cut, and refused the request for a closedshop.,Baum stated that the proposed company contract of July 1 twas the only contract he would sign.At the same meeting, according to Gatewood, one Thiers, whomBaum introduced as a former vice president of the respondent, spokeon the respondent's behalf and told the union representatives thathe had been through eight strikes, that unions "always lose and al-ways will lose strikes," and that the Union had better accept Baum'sproposal.Baum testified that Thiers was a stockholder who hap-pened to drop in on his way "up north," whereupon Baum asked himto sit in at the meeting.Baum did not deny Gatewood's version of3The wage cut announced June 23 provided for 6 cents an hour cutfor employeesreceivingfrom 60-69 cents an hour, and 5cents an hour cut for employees receiving50-59 cents an hour.The offered modificationreduced the cut to 5 cents an hour foremployees receiving 60-69 cents an hour,and 3 centsan hour for employees receiving50-59 cents an hour. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDThiers' statements.The respondent, in its exceptions, denies thatThiers had authority to speak for it.We are unable to believe thatThiers' appearance at the important negotiations on July 18 was notpremeditated.Baum, who introduced Thiers and was presentthroughout, by his conduct led the union representatives to believereasonably that Thiers spoke with authority.Thus the respondentassumed responsibility for Thiers' statements.Following Thiers'statement, Baum announced that if the Union would accept his pro-posal the men mould return to work immediately, but that if theyrefused to accept it, he would no longer "fool" with them, and wouldreopen the plant.Baum added that it was time for his lunch, andthat the union representatives had better leave.As a result the meet-cider the proposals that Baum submitted.4Without further negotiations being had, Baum on July 20, 1938,wired all strikers individually to return to work on July 21 at thereduced wages announced on June 23.When they failed to. return,Baum hired 28 strikebreakers through the Merchants' and Manufac-turers' Association in Los Angeles, and with the aid of armed guardshired for the purpose, he reopened the plant on July 22, 1938.Baum's reluctance in testifying to the circumstances surroundingthe reopening of the plant on July 22, and his evasive replies toquestions and faulty memory regarding said occurrences, greatlyimpair his credibility.tiations but were told by Baum that he had little time to "fool" withthem and had nothing further to say since the strikers' jobs hadbeen filled.On August 2, union representatives offered to have thestrikers return to work at the wage scale prevailing prior to June27, but this suggestion was rejected by Baum on the ground thatthe respondent was then paying all it could afford.On August 5,1938, the strike was terminated and the strikers sought reinstatement,which was denied.In considering whether the foregoing facts establish that the re-spondent has refused to bargain collectively with the Union, withinthe meaning of Section 8 (5) of the Act, it is noteworthy that veryearly in the negotiations the respondent refused to recognize theUnion as exclusive bargaining representative for all the employees.As we have previously had occasion to state : "To meet and negotiatewith a committee of employees while deliberately withholding unionrecognition does not satisfy the requirements of the Act.The para-mount importance of the effect of union recognition alone in securing*The modification of the wage cut and the July 14 company contract. AMERICAN HAIR AND FELT COMPANY213collective bargaining has been asserted repeatedly in our decisions." 5At all times during the negotiations after October 25, 1937, the Unionwas the duly designated bargaining agency of the respondent's em-ployees, and it was incumbent upon the respondent's officials to recog-nize, and negotiate with, the Union as such exclusive agency. The re-spondent not only refused to recognize the Union as the exclusivebargaining agency of its employees, but, in addition, refused at thevery outset of negotiations to enter into any agreement with the Union,preferring a unilateral policy statement which was revocable at anytime.A refusal at the outset of negotiations to enter into an agree-ment mutually binding upon the parties is a refusal to bargain withinthe meaning of Section 8 (5) of the Act. Such a refusal, by denyinga labor organization the normal fruits of its. endeavors, has a cleartendency to render the organization impotent and destroy it.Oncehaving pressed the Union into renouncing temporarily its demandfor a contract, moreover, the respondent ignored its own policy state-ment by closing down its plant and laying off its employees withoutgiving them the required notice.Further, the respondent ignoredits oral promise not to reduce wages by cutting the wage rates of fiveemployees.These events, in addition to the factors above mentioned,indicate the respondent's intention not to accord the Union the statureusually accorded a bargaining agency in bona fide collective bargain-ing.We find that the respondent, by refusing on October 25, 1937,and thereafter until July 14, 1938, to recognize and bargain with theUnion as the exclusive bargaining agency of its employees, refusedto bargain collectively with the Union as required by the Act.Following the initial refusal to bargain with the Union, Baummade derogatory statements about union leaders, reduced the payof five union members despite his promise not to do so, and attemptedto influence the president of the Union to cease his union activity.Following these events he repeated his refusal to grant the Unionexclusive recognition, on July 11, 1938.On the same day, after hisrefusal of exclusive recognition, among other things, had precipi-tated a strike, he solicited two union members to return to work asindividuals and thus abandon the Union.At conferences on July11 and two subsequent occasions, he flatly refused to continue anyform of grievance procedure although, as noted above, the policystatement had established such a procedure. In connection with thisrefusal, Baum remarked that "he wasn't going to have any one takeup their grievances with the Union and then bring them to him."He also refused to continue the policy of posting lay-off notices andpermitting a union bulletin board in the plant.gMatterof The GriswoldManufacturing CompanyandAmalgamatedAssociation ofIron, Steel and TinWorkers ofNorth America,Lodge No. 1197,8 N. L. R. B.298, enf'dN. L. R. B.V.Griswold ManufacturingCo., 106 F.(2d) 713(C. C. A. 3).283030-41-vol. 19-15 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe foregoing incidents make it clear thatBaum'sentire course ofconduct from the inception of the Union's effort to bargain collec-tively was marked by hostility toward the Union. It is apparentthat at no time on or before July 11, 1938, did Baum intend tobargaincollectivelywith the Union with the intention of reachingsomeagreement with it.On July 14 Baum presented a proposedcontract which at last granted the Union exclusive recognition, butwhich in other respects was so unfavorable to the Union that Baumcould not reasonably have expected the Union to agree to it withoutfurther negotiations.On July 18 the Union in fact rejected theproposed contract, whereupon Baum stated thatunlesshis proposedcontract was accepted he would no longer "fool" with the Union.Baum then dismissed the union representatives so that he could eatlunch.Two days later, without any further effort to negotiate, heproceeded to solicit the strikers to return to work individually andthus abandon the Union's position.This took place only 9 daysafter the Union instituted its efforts to obtain an agreement withthe respondent and after but three conferences between the partieshad been held.At this stage in the negotiations, Baum could notreasonably have believed that such an impasse had been reachedthat further consultation with the Union would be fruitless.Never-theless he proceeded to reopen the plant with strikebreakers, andthereafter refused to deal with the Union.In thus breaking off the negotiations, the respondent, throughBaum,failed and refused to bargain collectively with the Union.,'Indeed from all the evidence it appears that although Baum in someways attempted to preserve the forms of collective bargaining, hedid not observe its substance.We have no doubt that at no time didBaum,as representative of the respondent, seriously intend to makeall reasonable efforts to reach an agreement with the Union.We find that respondent, on October 25, 1937, and at all timesthereafter, refused to bargain collectively with the Union, as therepresentative of its employees, in respect to rates of pay, wages,hours of employment, and other conditions of employment, and thatit thereby interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed by Section 7 of the Act.We further find that the respondent, by refusing to bargain withthe Union, and by its other acts, caused the strike on July 11, 1938,and its prolongation thereafter.6Cf.Jeffery-DetiVitt Insulator Company v.NationalLaborRelations Board,91 F. (2d)134 (C. C. A. 4), cert. den. 302 U. S. 731. In that case the Circuit Court said: ".. .If an employer in the presence of a strike could rid himself of the obligation to negotiateby declaring further negotiations to be useless and refusing to recognize as employeesthose failing to return to work on his own terms, the statute enjoining collective bar-gaining would largely fail of its purpose.We do not think it can be brushed aside so,easily."91 F. (2d)at p. 140. AMERICAN HAIR AND ,FELT COMPANY215C. The alleged discriminations with regard to hire and tenureof employment1.The refusal to reinstate striking employeesThe complaint alleges, and the Trial Examiner found that the re-spondent discriminated with regard to the hire and tenure of employ-ment of Lawrence Foster, William Johnke, Pernilla Yri, WilliamRussell,Hugh Anderson, Robert Dedrick, M. A. Mitchell, EugeneWells,William Sherrard, Arlis Reynolds, Carl Molin, Jace Rich-ardson,EvelynRichardson, . RichardGatewood, Charles Geiger,Louise Geiger, Don McGee, Fred Francis, Cecil Bates and HansReiper, by refusing to reinstate them on application following thestrike.All of these employees were among those who went on strike.The strike, substantially caused by the respondent's unfair laborpractices, occurred on July 11, 1938.On July 20 the respondentwired all the strikers individually to return to work on July 21 atthe wage scale prevailing on July 11.When they did not return,the respondent hired 28 strikebreakers and, with their aid, reopenedthe plant on July 22.About July 26, when union representativesrequested bargaining in order to arrive at some solution, Baum re-plied that the strikers' jobs were filled and that he had nothingfurther to say.On August 5 union representatives informed Baumthat they were terminating the strike, and requested Baum to rein-state the strikers.Baum at that time inquired if the men would signnew applications for employment and on being told they would doso, and that they desired to be treated "collectively," distributed theapplications.At the same time, Baum informed the union repre-sentatives that the jobs had already been filled, "and that he cer-tainly wasn't going to fire any of the men that he had in the plantand replace any of those fellows that were on the picket line."Theapplications for employment nonetheless were filled out by the menand returned to Baum. From August 5, 1938, until the hearingherein, only one striker, Eugene Wells, was reinstated.Of the 28strikebreakers hired by the respondent for the July 22 reopening,24 were still employed on August 5, 1938, the date the 20 strikersapplied for reinstatement.It is apparent from the foregoing thatat the time the strikers applied for reinstatement on August 5 theplant was operating at a capacity at least as great as when the strikewas called, and that the respondent would have been able, by dis-placing persons hired after the strike began, to have restored all strik-ing employees to their former positions at the time of theirapplication for reinstatement.Under Section 2 (3) of the Act the strikers remained employees;of the respondent.We have frequently held that where a strike has 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen caused or prolonged, in whole or in substantial part, by the re-spondent's unfair labor practices, the striking employees are entitledto reinstatement in their former positions upon making applicationtherefor.7The failure of the respondent in this case to reinstate thestriking employees to the positions to which they were entitled onAugust 5, 1938, by displacing persons hired after the commencementof the strike, constituted discrimination in regard to the hire andtenure of employment of the strikers seeking reinstatement.Wefind that by the foregoing refusal to reinstate the striking employeeson August 5, 1938, the respondent has discriminated in regard to thehire and tenure of employment of its employees, thereby discouragingmembership in the Union, within the meaning of Section 8 (3) ofthe Act, and has interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 ofthe Act.2.Alleged discriminatory reductions in payThe complaint alleges, and the Trial Examiner found, that on orabout March 1, 1938, the respondent reduced the hourly wage rateof Richard Gatewood, Louise Geiger, Charles Geiger, Hugh Ander-son, and Pernilla Yri because they joined and assisted the Union,and thereby discriminated in regard to hire and tenure of employ-ment of its employees within the meaning of Section 8 (3) of the Act.The reductions in the hourly wage rates of the named individualsoccurred in January, February, and March, 1938, after the respond-ent had promised orally, on or about November 1, 1937, not to reducewages.With regard to three of the individuals, Louise Geiger,Pernilla Yri, and Charles Geiger, it does not appear that they wereactive in the Union, and the record indicates that they were onlyslightly reduced in pay at a time when business conditions were bad.The respondent had, a few months prior, reducedin a similar mannerthe wage rates of two non-union employees. In these circumstances,we do not feel that the reductions in the pay of Louise Geiger, Per-nillaYri, and Charles Geiger, were designed to discriminate againstthem because of their union activity.Regarding Gatewood and An-derson, there is more doubt respecting the motives of the respondentin reducing their wage rates.Both men wereleadersin the Union,and had been described by Baum as "communistic"shortly beforethe reductions in their pay. In view of all of the evidence, however,7Matter of Jeffery-DeWittInsulator CompanyandLocal No. 455, United Brick andClayWorkersof America,1N.. L. R. B. 618, enf'd,Jeffery-DeWittInsulatorCompany v.National Labor RelationsBoard,91 F. (2d) 134 (C. C. A. 4), cert. den. 302 U. S. 731 ;National Labor Relations Board v. Remington Rand,Inc.,94 F. (2d) 862(C.C.A. 2),cert.den. 304 U. S. 576;Matter of Western Felt Works,a corporationandTcWtileWorkers Organizing Committee, Western Felt Local.In N.L. R. B. 407. AMERICAN HAIR AND FELT COMPANY217we are unable to conclude that Gatewood and Anderson were sub-jected to discrimination because of their union activity.We shall therefore order that the complaint be dismissed in so faras it alleges that the respondent discriminated against RichardGatewood, Louise Geiger, Hugh Anderson, Charles Geiger, and Per-nilla Yri by reducing their hourly wage rates.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct and to restore as nearly as possible the conditions which existedprior to the commission of the unfair labor practices.We have found that the striking employees were discriminatorilydenied reinstatement, on and after August 5, 1938.We shall, there-fore, order the respondent to offer to its employees who went onstrike on July 11, 1938, reinstatement to their former positions, with-out prejudice to their seniority and other rights and privileges.Suchreinstatement shall be effected in the following manner :All persons hired after July 11, 1938, shall be dismissed, if neces-sary to provide employment for those to be offered reinstatement.If, after this is done, the respondent determines that the services ofany of its staff as then constituted, including all employees to beoffered reinstatement as provided herein, are not required, it mayreduce its staff, provided that it does so without discrimination againstany employees because of their union affiliation or activities, follow-ing a system of seniority to such extent as has heretofore been appliedin the conduct of the respondent's business, subject to any modifica-tion introduced by agreement with the Union. Those employeesremaining after such distribution, for whom no employment is imme-diately available, shall be placed upon a preferential list preparedin accordance with the principles set forth above, and shall, there-after, in accordance with such list, be reemployed in their former orsubstantially equivalent positions as such employment becomes avail-able and before other persons are hired for such work. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall order the respondent to make whole for anyloss sufferedas a resultof the discrimination each of the employees ordered to beoffered reinstatementby payment to each of an amount equal to thatwhich each would have earned as wages from August 5, 1938, to thedate of the offer of reinstatement, or placement on thepreferentiallist, lesshis or her net earnings 8 during that period.Withregard toEugeneWells, a striker who has been reinstated, the respondent shallgive him such compensatory back pay for the period from August 5,1938, until August 23, 1938, the date he was offeredreinstatement.We have found that a majority of the respondent's employeeswithin the appropriate unit have designated the Union as their repre-sentative for the purposes of collective bargaining.The respondent'sunfair laborpracticesin refusingto bargain with the Union anddenying employment to its members cannot operate to change ornullify the bargaining representatives previously selected by the un-trammeled will of the majority.The striking employeesremain em-ployees of the respondent, and will be reinstated. In order to effec-tuate the policies of the Act, we must restore, as nearly as possible,thestatus quobefore the unfair labor practices were committed andsecure tothe employees their right to bargain through the represent-.atives they have selected with full freedom of choice.We will,therefore, base our order upon the majority obtaining upon thedate of the refusal to bargain and require the respondent to bargainwith the Union upon request." Since we have found that the re-spondent has refused to enter into a contract with the Union, weshall order the respondent, if an understanding is reached on thematters bargained about by the Union and the respondent, to embodysuch understanding in a signed agreement upon request by the Union.We have found that the respondent has not discriminatedagainstRichard Gatewood, Louise Geiger, Hugh Anderson, Charles Geiger,and Pernilla Yri within the meaning of Section 8 (3) of the Act byreducing their hourly wage rates.We shall, therefore, dismiss that8By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for the respond-ent's unlawful refusal to reinstate him, and the consequent necessity of his seekingemployment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brother-hood ofCarpenters and Joiners of America,Lumber and Sawmill WorkersUnion, Local3590, 8 N. L. R. B. 440.Monies received for work performed upon Federal, State, county,municipal,or other work-relief projects are not considered as earnings,but as providedbelow in the Order, shall be deducted from the sum due the employee,and the amountthereof shall be paid over to the appropriate fiscal agency of the Federal,State, county,municipal,or other government or governments which supplied the funds for said work-relief projects.eMatter of Inland Steel CompanyandSteelWorkersOrganizing Committee and Amal-gamated Association of Iron, Steel and Tin Workers of North America,Lodge Nos. 64,1010, and 1101,9 N. L. R.B. 783, and cases cited therein. AMERICAN HAIR AND FELT COMPANY219portion of the complaint which alleges that the respondent has dis-criminated against them by reducing their hourly wage rates.Upon the basis of the foregoing findings of fact and upon the en-tire record in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.TextileWorkers Union of America, Local 99, is a labor organi-zation within the meaning of Section 2 (5) of the Act.2.All of the respondent's production and maintenance employeesat its Los Angeles, California, plant, excluding engineers, mechanics,watchmen, office, clerical, and supervisory employees constitute a unitappropriate for the purposes of collective. bargaining within themeaning of Section 9 (b) of the Act.3.TextileWorkers Union of America, Local 99, was, on October25, 1937, and at all times thereafter has been, the exclusive represent-ative of all employees in such unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By refusing to bargain collectively with Textile Workers Unionof America, Local 99, as the exclusive representative of its employeesin the appropriate unit, the respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8 (5) ofthe Act.5.By discriminating against Lawrence Foster, William Johnke,PernillaYri,William Russell,Hugh Anderson, Robert Dedrick,M. A. Mitchell, William Sherrard, Arlis Reynolds, Carl Molin, JaceRichardson, Evelyn Richardson, Richard Gatewood, Charles Geiger,Louise Geiger, Don McGee, Fred Francis, Cecil Bates, Eugene Wells,and Hans Reiper, in regard to their hire and tenure of employmentand thereby discouraging membership in Textile Workers Union ofAmerica, Local 99, the respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (3) of theAct.6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.8.The respondent, by reducing the hourly wage rates of RichardGatewood, Louise Geiger, Hugh W. Anderson, Charles Geiger, andPernilla Yri, has not engaged in unfair labor practices within themeaning of Section 8 (3) of the Act. 220DECISIONSOF NATIONAL LABORRELATIONS BOARDORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of thl National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent,American Hair and Felt Company, and its officers, agents,successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Textile Workers Union of Amer-ica,Local 99, or any other labor organization of its employees, bydischarging, laying off, or refusing to reinstate any of its employees,or in any other manner discriminating in regard to their hire ortenure of employment or any terms or conditions of their employment;(b)Refusing to bargain collectively with Textile Workers Unionof America, Local 99, as the exclusive representative of all produc-tion and maintenance employees at its Los Angeles, California, plant,excluding engineers,mechanics,watchmen, office, clerical, andsupervisory employees;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies . of the Act :(a)Upon request, bargain collectively with Textile Workers Unionof America, Local 99, as the exclusive representative of all productionand maintenance employees at the Los Angeles, California, plant,excluding engineers, mechanics, watchmen, office, clerical, and super-visory employees, in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment; and, if an understandingis reached on such matters, upon request, embody said understandingin a signed agreement;.(b)Offer to Lawrence Foster, William Johnke, Pernilla Yri,William Russell, Hugh Anderson, Robert Dedrick, M. A. Mitchell,William Sherrard, Arlis Reynolds, Carl Molin, Jace Richardson,EvelynRichardson,RichardGatewood, Charles Geiger, LouiseGeiger, Don McGee, Fred Francis, Cecil Bates, and Hans Reiper, im-mediate and full reinstatement to their -former positions, withoutprejudice to their seniority and other rights and privileges, in themanner set forth in the section entitled "Remedy" above, placingthose employees for whom employment is not immediately availableupon a preferential list in the manner set forth in said section, and AMERICAN HAIR AND FELT COMPANY221thereafter, in said manner, offer them employment as it becomesavailable;(c)Make whole the employees named in the preceding paragraph,and Eugene Wells, for any loss of pay they may have suffered byreason of the respondent's refusal to reinstate them on August 5, 1938,and thereafter, by payment to each of them respectivelyof a sum ofmoney equal to that which each would have earned as wages duringthe period from August 5, 1938, to the date of the-offer of reinstate-ment, or placement on the preferential list,less net earnings,if any,during said period, had the respondent reinstated each of them onAugust 5, 1938, in the manner provided in the preceding paragraph,deducting, however, from the amount otherwise due to each of themmonies received by each of them. during said periodfor work per-formed upon Federal, State, county, municipal, and other work-reliefprojects, and pay over the amount so deducted to the appropriatefiscal agency of the Federal, State, county, municipal, or other gov-ernment or governments which supplied the funds for such work-relief projects;(d)Post immediately in conspicuous places in each departmentof the respondent's plant at Los Angeles, California,notices stating :(1) that the respondent will cease and desist as providedin para-graphs 1 (a), (b), and (c) of this Order; (2) that it will take theaffirmative action set forth in 2 (a), (b), and (c) of this Order; and(3) that employees are free to become or remain members of TextileWorkers Union of America, Local 99, and that the respondent willnot discriminate against any employee because of membership oractivity in that organization;(e)Maintain such notices for a period of at least sixty (60) con-secutive days from the date of posting;(f)Notify theRegionalDirector for the Twenty-first Region inwriting, within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND ITIS FURTHER ORDEREDthat the allegations of the complaintthat the respondenthas engaged in an unfairlabor practice withinthe meaning of Section 8 (3) of the Act by reducing the hourly wagerates of Richard Gatewood, Louise Geiger, Hugh Anderson, CharlesGeiger, and Pernilla Yri be, and they herebyare, dismissed.